Title: From George Washington to John Blair, 24 April 1758
From: Washington, George
To: Blair, John


To The President.[Fort Loudoun, 24 April 1758]  
Honble Sir, 
Your letter of the 19th instant, intended to come by Colo. Stephen, was delivered me to-day, about noon, by Express. As there are several matters contained in it of an interesting nature, I chose to be aided in my determinations, by the advice of my Officers; and have enclosed, your Honor their, and my opinion on the several heads.
I cou’d by no means think of executing (willingly) that discretionary power, with which you were pleased to invest me, of ordering out the Militia. It is an affair, Sir, of too important and delicate a nature, for me to have the management of; for much discontent will be the inevitable consequence of this Draught.

Your Honor will no longer be at a loss for a Return, after you receive my letter by Jenkins; and, lest any accident may have happened to that, I herewith enclose another for the same month.
When the Relief for our outposts in augusta, marches, Major Lewis, who commands on that Quarter, should be advised thereof, and he will order them to their stations.
That was a most extraordinary request of Colo. Mercer, concerning the exchange of Officers; and calculated, it should seem, rather to breed confusion, and to gratify his own vanity, than to benefit the other Regiment.
There is not an Ensign there, that would not rather quit the Service, than accept of a company in the other Regiment; so much do they disapprove Colo. Mercer’s proposal; and I have neither inclination nor power to force their compliance.
Captn Rutherford’s company was raised and posted on this quarter by Governor Dinwiddie’s express orders, and can be more useful here than any other men whatever, being all sons of the neighbouring farmer’s, men of property, young active, and entirely acquainted with the woods on these frontiers: Whereas, if they go to the southward, they will be utter strangers to the enemys haunts, and of no more use there than the militia of an adjacent County; while their places here must be supplied by Militia equally ignorant of these woods, as they will be of any others, besides giving them an useless march of 2,00 miles, and exposing the frontiers in the mean time. Another reason may be urged: their property all lies in this County: Interested motives induced them to enlist, and to be vigilant in defending it: and, I believe, they would desert, rather than go to the southward.
If your Honor will please to remember, it was one among the last questions I had an opportunity of asking, if I shou’d send parties a recruiting? You replied, that, as the Assembly was so near meeting, you wou’d defer giving any directions on that head. and, as I had no money for that purpose, I hope it will not seem surprizing, that we have recruited but a few men since; and that I have been waiting for Orders to complete the Regiment. I shall now use my best endeavours, with what few officers can be spared from the Garrisons (which will be very few, indeed!) dispersed as we are.

I shall also be under a necessity of sending down for money to carry on this Service; and should be glad that your Honor wou’d order it to be ready immediately, to prevent delay of the officer, who will set off to-morrow, or the next day after, at the farthest. I am &c.

G:W.
Ft Loudoun, the 24th April, 1758.

